ACCEPTED
                                                                            14-15-00288-cv
                                                           FOURTEENTH COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                     8/13/2015 11:57:06 AM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK

                  NO. 14-15-00288-CV
                       IN THE
                 COURT OF APPEALS               FILED IN
                                         14th COURT OF APPEALS
                      FOR THE               HOUSTON, TEXAS
            FOURTEENTH DISTRICT OF TEXAS 8/13/2015 11:57:06 AM
                  HOUSTON, TEXAS         CHRISTOPHER A. PRINE
                                                           Clerk



            IN RE ANTONIO SEPEDA, Relator


         Appealed from the 212lh Judicial District Court
                 of Galveston County, Texas
                     Cause No. 14CV0020



          THE STATE OF TEXAS' RESPONSE TO
RELATOR'S ORIGINAL PROCEEDING OF WRIT OF MANDAMUS



                    JACK ROADY
             CRIMINAL DISTRICT ATTORNEY
                 GALVESTON COUNTY

                   ALLISON LINDBLADE
       ASSISTANT CRIMINAL DISTRICT ATTORNEY
                   GALVESTON COUNTY
                 STATE BAR NO. 24062850
               600 59TH STREET, SUITE 1001
                   GALVESTON, TX 77551
            (409) 766-2355, FAX (409) 766-2290
             allison.lindblade@co.galveston.tx.us
                                                      TABLE OF CONTENTS

SECTION                                                                                                                              PAGE

Identity of Parties and Counsel .......................................................................................... ii

Table of Contents ................................................................................................................... 1\1

Index of Authorities ............................................................................................................... IV

Statement of the Case ............................................................................................................ 1

Summary of the Argument...................................................................................................2

SOLE ISSUE............................................................................................................................ 3

                    How is Sepeda entitled to mandamus relief when he can
                    now appeal the final order denying his petition for
                    expunction?

           Argument and Authorities....................................................................................... 3

           Sepeda is not entitled to mandamus relief because he can appeal
           the trial court's order of denial. ...........................................................................3

Conclusion and Prayer.......................................................................................................... 5

Certificate of Service............................................................................................................. 6

Certificate of Compliance....................................................................................................6




                                                                       Ii
              IDENTITY OF PARTIES


Relator                      Antonio Sepeda

Respondents                  Hon. Patricia Grady

                             The State of Texas, Galveston
                             County Criminal District Attorney's
                             Office




                       jil
                                   INDEX OF AUTHORITIES


CASES

Ex parte Sepeda, 14-14-00946-CV, 2015 WL 122744, at *2 (Tex. App.-
 Houston [14th Dist.] Jan. 8, 2015, no pet.) ......................................................... 1

In re Moody Nat. Kirby Houston S, LLC, 412 S.W.3d 570,571 (Tex. App.-
  Houston [1st Dist.] 2013, no pet.) ........................................................................ 4

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) ................................ 4

State v. Walker, 679 S.W.2d 484,485 (Tex. 1984) ............................................... 4
Walker v. Packer, 827 S.W.2d 833,839 (Tex. 1992) ........................................ 3, 4




                                                      iv
TO THE HONORABLE COURT OF APPEALS:

      Now comes Jack Roady, Criminal District Attorney for Galveston County,

Texas, and files this response to Relator/Sepeda's petition for writ of mandamus for

the State of Texas.

                         STATEMENT OF THE CASE

      Relator Antonio Sepeda filed Petitioner's Request for Expunction on

January 6, 2014. See Attachment 1. Sepeda's expunction, case number

14CY0020, was set on the trial court's docket for a status conference on April 3,

2014, for a hearing on June 13, 2014, and for a check status on June 16, 2014.

See Attachment 2. Although the trial court took the case under advisement, there

was no ruling. See id.

      On November 25, 2014, Sepeda filed Appellant's Restricted Notice of

Appeal, assigned number 14-14-00946-CY. On January 8, 2015, this Court

issued an opinion dismissing appeal number 14-14-00946-CV for want of

jurisdiction without prejudice. See Ex parte Sepeda, 14-14-00946-CV, 2015 WL
122744, at *2 (Tex. App.-Houston [14th Dist.] Jan. 8, 2015, no pet.) (not

designated for publication). On March 20, 2015, an Order on Mandate for appeal

number 14-14-00946-CV was issued.


                                         1
      On April 1, 2015, Sepeda filed a petition for writ of mandamus to compel

the trial court to rule on his expunction petition in case number 14CV0020. On

April 23, 2015, this Court sent an Abatement Order to Sepeda and to the trial

court. On July 21, 2015, this Court sent an Order reinstating the mandamus

proceeding. On July 22, 2015, the State filed an Original Answer and General

Denial to Relator/Sepeda's expunction petition in case number 14CV0020. See

Attachment 3. On August 12, 2015, the trial court signed an order denying

Sepeda's petition for expunction. See Attachment 4.

                     SUMMARY OF THE ARGUMENT

      Antonio Sepeda petitioned this Court for a writ of mandamus to compel the

trial court to rule on his expunction petition. Since he filed his writ, the trial

court denied Sepeda's petition for expunction in case 14CVOO20. Because Sepeda

has an alternate remedy at law, his writ of mandamus should be denied.




                                        2
                                  SOLE ISSUE

   How is Sepeda entitled to mandamus relief when he can now appeal the
   final order denying his petition for expunction?




                      ARGUMENT AND AUTHORITIES

      Sepeda petitioned this Court for a writ of mandamus to compel the trial

court to rule on his expunction petition. Since he filed his writ, and at the behest

of this Court, the trial court ruled on the expunction petition. Therefore, Sepeda's

writ of mandamus should be denied.

Sepeda is not entitled to mandamus relief because Ile can appeal tile trial

court's order of denial.


      Mandamus relief is available only to correct a clear abuse of discretion

when there is no adequate remedy by appeal. See, e.g., Walker v. Packer, 827

S.W.2d 833,839 (Tex. 1992); see also In re Moody Nat. Kirby Houston S, LLC,

412 S.W.3d 570, 571 (Tex. App.-Houston [1st Dist.] 2013, no pet.).

"Mandamus will not issue where there is 'a clear and adequate remedy at law,

such as a normal appeal.'" Walker, 827 S.W.2d at 840 (quoting State v. Walker,

679 S.W.2d 484,485 (Tex. 1984».


                                         3
      In a final order, the trial court denied Sepeda's petition for expunction in

14CVOO20. See Attachment 4. Sepeda may appeal the trial court's denial of his

petition for expunction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001) (The general rule, with a few mostly statutory exceptions, is that an

appeal may be taken only from a final judgment.). Accordingly, mandamus relief

is not appropriate in this proceeding because Sepeda has an adequate remedy by

appeal. See Walker, 827 S.W.2d at 840. Therefore, this Court should deny his

petition for writ of mandamus. See Moody Nat. Kirby Houston S, LLC, 412
S.W.3d at 571.




                                        4
                      CONCLUSION AND PRAYER

     WHEREFORE, PREMISES CONSIDERED, the State prays that the

mandamus be denied.

                              Respectfully submitted,

                              JACK ROADY
                              CRIMINAL DISTRICT ATIORNEY
                              GALVESTON COUNTY, TEXAS



                                    lsi :Afffson lJnlhfacfe
                              ALLISON LINDBLADE
                              Assistant Criminal District Attorney
                              State Bar Number 24062850
                              600 59th Street, Suite 1001
                              Galveston, Texas 77551
                              Tel (409)766-2452/Fax (409)765-3261
                              allison. Iindblade@Co.galveston.tx.us




                                5
                         CERTIFICATE OF SERVICE

      The undersigned Attorney for the State certifies a copy of the foregoing

response was sent via certified mail, return receipt requested or via email, to Hon.

Patricia Grady of the 212th Judicial District Court of Galveston, Texas and to

Antonio Sepeda, Relator/Petitioner, TDCJ#00469585, Coffield Unit, 2661 FM

2054, Tennessee Colony, Texas 75884 on August 13, 2015.


                                              lsi ll({json   fincf6fale
                                        ALLISON LINDBLADE
                                        Assistant Criminal District Attorney
                                        Galveston County, Texas



                      CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State certifies this brief         IS   computer

generated, and consists of 631 words.


                                              lsi ll{lison   fincf6fale
                                        ALLISON LINDBLADE
                                        Assistant Criminal District Attorney
                                        Galveston County, Texas




                                          6
                                                                  APPENDIX


AITACHMENT                                                                                                                NUMBER

Petitioner's Request for Expunction.................................................................................. 1

14CV0020 Case Summary................................................................................................... 2

State's Original Answer & General Denial .....................................................................3

Order of Denial .......................................................................................................................4
  No. 14-1S-00288-CV




ATTACHMENT 1
                                                                                     14-15-OO288-CV
                                                                                     Attachment I Slale's Response


                                                                          '" \0-,-' ~"'l:\\1
                                                                         ZJ ':,.... ) I II u
       Ex Parte Antonio Sepeda                                In the District Court of
                                                  §
                                                          '1 / 1U ~'            .
                                                         ob'~Jtiiicia.!-- 'District
                                                                                          ".-'_      \,

                                                              Galveston County,Tx.
                                                  §



                   Petitioner's request for ExpunCtion pursuant to TeX.o:rle of
                   Crim.Proc.Ann.art.SS.01 (a) (2) (A) (i) (West2010).The statute of
                   Limitations.

       'ID TIlE HC.«ORABLE JUDGE:
       petitioner is seeking to have misdemeanor dismissal fran all agencies that
       may have said records of arrest(s),The misdemeanor in question were dismissed
       by the COunty court at law NO:2 on the following date:2010/04/16.

       1).Request expunction of records on cause NO:032976980101.charge of terrorist-
        ic threat.

                                         STATEMENl' OF ISSUES
       Petitioner was arrested on this charge and later draped by the county court
       at law NO:2,petitioner believes he is entitled to have this expunged fran
       his criminal history. Because it did not result in a conviction •• The matter
       was properly dismissed by the county court at law NO:2.
                                           EN1'ITLED RELIEF
       Petitioner should be granted this expunction request,he has met all the
       requirements of the statute,and petitioner has reason to believe that the
       following agencis,officials,or other pubUc entities of this state have record
       concerning his arrest(5) .By the Texas City Police Department.
       1).Galveston COunty District Attorney's office for itself and following COUnty
       agencies:
       [X) District Clerk
       [X) County Clerk
       [X) Sheriff-IO
       [X) Sheriff-Bond
       [X) DATA SERVICES
       [X) AIS
       Request for expunction


n _I
".

     2).TeX.Depart.of crim.Just.,Ciassificatio and records office
         P.O.Box 99
         Huntsville,Tx.77342
     3).TeX.Depart.of crim.Just.lnternal Affairs Division
        P.O.Box 99
         Hunstville,Tx.77342
     4) .TeX.Board of Pardons and Paroles
        P .O.Box 13401 Capitol sta.
       Austin,Tx.78711
     5).TeX.Depart.of crim.Just.Parole Division
        P.O.Box 13401,capitol sta.
        Austin, Tx, 78711
     6).TeX.Depart.of PUblic Safety-Crime records Division-MSC 0234
         P.O.Box 4143
       Austin,TX.78765
     7).TeXas City,City attorney and Police departJrent.
     8).Justice of the Peace percint 5.Galveston CO.TX.

                                       roICLUSlOO
     Petitioner request this =urt order these officials, agencies, to expunge
     all records pertaining to this arrest and cahrge.It is so Requested.
                                                   Respectfully Sul:mittedi



                                                  ~~JOlIN D.KINARD
DIS'lRIcr CLERK GALVF.S'.lOO CXlUNl'Y



DEX:.30,2013



RE:Petition for expunctioo of Dismissed Charges.
1 ).petition-Deadly coOOuct (Case 00:032976920101
2) .petition assault causes bodily injury family member. (032976950101)
3).Terroristic threat of family. (032976980101)
4).assault causes bodily injury family. (Dated:2009/08/07)
(MISllIH:lIOORS   ~)



Dear Clerk;
Please find for filing with the court the ab:Jve petitions for EKRiGBfl'
'llIERE ARE FOOR(4) separate petitions for each dismissed charges.
Also attached is the Notary Certified     ~      of my InIBte T.rust fuId stataEnt
fer the past 6 s:nt:bs •. Please 1st _   Jmao.r of any rullngs.'l!IaDk youl
!. '   ,. ..: .... ,. f
           . '.
                UIJ1P!If1N' .. ~L/
                   / 7 . I:w, J;' 7:f.:;-      ,. .
                                        /::t!s;-(fS-   .'"
                                                               . "




             {t9?He/~ ~~
               ,           .
                                                    , ",.. '
                                                       r


            ;;'66(    P/11;Z 05         r
             Te f7!?e ~6ee      {'(9/ofJ'/J   Tk·
                                    7 s-8tf'if
  No.   14~15~OO288-CV




ATTACHMENT 2
                                                       111m DISfRICT COURT

                                                      CASE SUMMARY                                                 14-IS-00288-CV
                                                                                                                  Attlchml.'tll2 StllC'S Response
                                                      CASE No. 14-CV-0020
 Suit in Accordance with Article 55.01 Code of Criminal                §                      Location: 212th District Court
 Procedure                                                             §               Judicial OOicer: Grady, Patricia
                                                                       §                       Filed on: 0110612014
                                                                       §          Case Number History:
                                                                       §        Appellale Case Number:   14-14-00946-CV
                                                                       §                                 14-15-00288-CV - Mandamus

                                                          c-\,,,   I'\H)I(\I\ I If"


Related C.ses                                                                              Case Type: Criminal Matters· Expunction
MD-0297698 (Companion Case)
                                                                                                 Case
Statistical Closures                                                                           Sialus: 0811212015 Disposed
0811212015      Final Judgmenl after Non-Jury Trial
                                                                                           Case Flags: Paupers Affidavit Filed
                                                                                                       See Clerks Note Tab

     1)\ II.


                   Current Case Assignment
                   Case Number                        14-CV-0020
                   Court                              2121h Dislnel Court
                   Date Assigned                      1213112014
                   Judicial Officer                   Grady. Patricia

                   Previous Case Assi~nments

                   Case Number                        14-CV-0020
                   Court                              2121h Dislriet Court
                   Dale Assigned                      0112712014
                   Judicial Officer                   Griffin, Bret
                   Reason                             Other

                   CasoNumher                         14-CV-0020
                   Court                              212th District Court
                   Date AssiAlled                     0110612014
                   Judicial Officer                   Criss. Susan
                   Reason                             Other


                                                         1'\lln I'iHm\I\IIO,\

                                                                                                               Lead ""orneys
Applicant              Sepeda, Antonio                                                                                        ProSe
                                                                                                                       4094971628(H)

Respondent             AIS

                       Data Services

                       Galveston County Clerk

                       Galveston County District Attorney's Office                                                  Lindblade. Allison
                                                                                                                               Relained
                                                                                                                     409-766-2364(W)

                       Galveston County District Clerk

                       Galveston County Sheriff Department

                       Justice ofthe Peace Precinct 5

                       Tn.s Board of Pardons & Paroles

                       Texas City Attorney's Office



                                                                   PAGE IOF6                                       Printed on 0&·13.12015 alll :28 AM
                                                 212TII DtSTRtCf COURT

                                              CASE SUMMARY
                            ..                 CASE No. 14-CV-0020
                 Texas City Police Deplrtmt'ni

                 Texas Department Of Criminal Justice

                 Texas Department or Criminal Justice Internal Affairs Division

                 Texas Department of Criminll Justice Parole Division

                 Texas Department Of Public Sorely, for itself and TCIC, NCIC, FBI

Appenlnt         Sepeda, Antonio                                                                                           Pro Se
                                                                                                                   4094971 628(H)

                                            ElI·: "ns,,~   OIWl.l("" urnn-. COl RT

 0110612014   ~ Original Petition - DCA
                Party: Applicant Sepeda, Antonio
                senllo Director ofGovrn AjJrs

 0110612014   6j Affidavit of Inability to Pay Court Costs
                Party: Applicant Sepeda, Antonio

 0110612014   ~Motion
                Party: Applicant Sepeda, Antonio
                TO PROCEED WITHOUT PREP,' YING FEES OR COSTS WITH PROPOSED ORDER
                WITHIN DOCUMENT

 0110612014   {U Declaration
                Party: Applicant Sepeda, Antonio
                RELATING TO PREVIOUS CASE FILINGS. SENT TO DIRECTOR OF GOVRN AFFRS

 0110612014   ~ Declaration
                Party: Applicant Sepeda, Antonio

 0110612014   ~ Copy of Notice
                Party: Applicant Sepeda, Antonio
                SIC MAILED TO PRO SE PLTF

 0110712014   ~ Correspondence from Clerk of Court
                Mailed to Pro Se Party


 0111412014   {U Order (Judicial Officer: Judge, Visiting)
                 Order Granting motion to proceed in Forma Pauperis receivedfrom COllrl on AprilS. 201-1;
                file relurnedJrom court and liD order or notice ofexplmction hearing rec'd by clerk

 0112112014   Ul Correspondence
                Party: Applicant Sepeda, Antonio
                re: service, copies for service. no addresses for some respondents. elc.• senllo director of
                governmental affairs


 0112112014   c!:U Motion
                Party: Applicant Sepeda, Antonio
                A10TION TO ATTEND HEARING BY TELEPHONE CALL OR OTHER EFFECTIVE MEANS
                INCLUDES PROPOSED ORDER

 0112112014   {U Receipt Acknowledge
                Party: Applicant Sepeda, Antonio
                ACKNOWLEDGES STATUS CONFERENCE SETTING


                                                            PAGE20F6                                           Prmled on 08113120105 0111:28 AAI
                                                212T11 DISTRICf COURT

                                             CASE SUMMARY
                                              CASE No. 14-CV-0020

01/2112014   Qj Motion
                Party: Applicant Sepeda, Antonio
                MOTION AND NOTICE OF MOTION FOR JUDICIAL NOTICE OF FACTS

01/21/2014    ~ Motion to Consolidate
                Party: Applicant Sepeda, Antonio
                SENT TO 212T1l COURT

01/21/2014   G:l Proposed Order (unsigned)
                ON CONSOLIDATION

04/0312014   Status Conference (9:00 AM) (Judicial Officer: Griffin. Bret)


04/08/2014   Qj Notice - From Court of Selling Date (Judicial Officer: Griffin, Bret )
                Notice ofselling mailed to Applicant and Notices issued 10 Respndents with address info listed
                in Petition (2 Respondenls - Applicant/ailed 10 provide address info)

04/08/2014   Qj Correspondence from Court
                COPY OF SETTING NOTICE SENT TO DISTRICT ATTORNEY BY COURT

04/2412014   G:l Motion to Retain
                Party: Applicant Sepeda, Antonio
                Case on Docket.


04/2412014   Qj Correspondence from Pro Se Party
                Party: Applicant Sepeda, Antonio
                t0212thCRT.

05/0912014   Qj Correspondence from Clerk of Court
                Notice of Expunction Hearing 10 Respondent

05/09/2014   Qj Receipt Acknowledge
                Party: Respondent Texas Department Of Public Safety, for itself and TCIC, NCIC, FBI
                E-Mail confirmation/rom DPS

05/1212014   Q] Waiver
                Party: Respondent Galveston County District Clerk
                by CIM 0/ Hearing Notice

0511212014   Qj Receipt Acknowledge
                Party: Respondent Texas Department Of Criminal Justice
                E-Mail Confirmation From TDCJ

05/12/2014   G:l Receipt Acknowledge
                Party: Respondent Texas City Police Department
                Email Confirmalionfrom TCPD


05/1212014   G:l Receipt Acknowledge
                Party: Respondent Justice of the Peace Precinct 5
                Email COllflrmationfrom Justice of Peace Pet. 5


0511212014   Qj Receipt Acknowledge


                                                        PAGE 3 OF 6                                          Printed on 0811312015 alll:28 AM
                                               212T11 DISTRICT COURT

                                            CASE SUMMARY
                                             CASE NO. 14-CV-0020
               Party: Respondent TexlIS City Attorney's Omce
               E-Mail ConflrmalionFrom Texas City Attorney's Office

05/1212014   Qj Receipt Acknowledge
               Party: Respondent Data Services
               E-Mail COIifirmationfrom Data Services

05/1312014   Q.1 Waiver
                Party: Respondent Galveston County Clerk
               oj Delivery by CIM - Notice oj Hearing.

05/13/2014   QJ Waiver
                Party: Respondent Galveston County Sheriff Department
                Waiver ofservice by e lF

0511412014   QJ Green Card Returned/Delivered
                Date: 05114/2014
               Notice a/Delivery Confirmation of Expunction Hearing on TDCJIAD

05119/2014   Qj Green Card Returned/Delivered
                Date: 05115/2014
                Delivery Confirmation of Expunction Hearing Notice on TDCJPD

05119/2014   Qj Green Card Returned/Delivered
               Dale: 05119/2014
               Delivery Confirmation of Expunction Hearing Notice on TBPP

06/13/2014   Expunction Hearing (9:00 AM) (Judicial omcer: Grimn, Bret)
               pro selTDC - no service requested
                Taken Under Advisement

06/19/2014   Check Status (9:00 AM) (Judicial Omcer: Grimn. Bret)

08/1112014   ~ Correspondence
                Party: Applicant Sepeda, Antonio
               sen/lo court 2 J2th court

11/25/2014   ~ Notice of Appeal - Accelerated
                Party: Applicant Sepeda, Antonio
               No Order signed on and no hearing held on 6-13· /-1

11/26/2014   ~ Correspondence from Clerk of Court
               to Appellant Notifying o/Appeal Court Assignment

11/26/2014   ~ Appeal- Assignment Letter to the Court of Appeals
               to Nth COllrt of Ilppeals Notifying o/Appeal COllrt Assignment

11/26/2014   ~ Correspondence from Court of Appeal
               E-Mail conjirmalion/rom 141h CRT 0/Appeals o/Notice 0/Assignment.

11/2712014   ~ Correspondence from Court of Appeal
               Re: CLR due Monday. December 29, 20N.

1212612014   lEI Appeal - Clerk Record - File Copy

                                                         PAGE40F6                  Printed on 0811312015 alll:28 AAI
                                                212T11 DISTRICf COURT

                                             CASE SUMMARY
                                              CASE No. 14-CV-0020
               Transmitted to I-Ith CRT ojAppeals.

12/26/2014   ~ Correspondence from Court of Appeal
               Email conflrmalion of TransmiliaI o/eLR.

12/30/2014   ~ Correspondence from Court of Appeal
               Re: CLRfiled - Post Card.

0110812015   ~ Correspondence from Court of Appeal
               No/ice ofOpinion Distribution,

01108/2015   ~ Appeal - Judgment from Court of Appeals
               to 212tll CRT.

01108/2015   ~ Appeal - Opinion
               to 212th CRT.

03/20/2015   ~ Appeal- Bill of Cost from Court of Appeal

03/20/2015   ~ Appeal - Mandate - Dismissing
               Order Dismissing Appeal

0312012015   ~ Correspondence from Court of Appeal
               pos/card re: Mandate

03/23/2015   ~ Order on Mandate (Judicial Officer: Grady, Patricia)
               Dismissing Appeal and Costs 0[SI95.oo are to be paid by Appel/ale, Antonio Sepeda


0410312015   ~ Correspondence from Court of Appeal
               re: Writ ofMandamusfiled

0411612015   fil Correspondence to Coun
               Party: Applicant Sepeda, Antonio

04/2312015   ~ Appeal - Order of Abatement
               to 212tll CRT.


04/23/2015   ~ Correspondence from Court of Appeal
               No/ice a/Distribution a/Order.

05/07/2015   Ul Correspondence from Pro Se Party
               Party: Applicant Sepeda, Antonio
               Re: MolionJor Ruling.

05/0712015   Ul Request
               Party: Applicant Sepeda, Antonio
               10 Make a Ruling Within a Thirty days: 10 2121h CRT.

0$107/2015   QJ Motion
               Party: Applicant Sepeda, Antonio
               to Request a Ruling .. /0 212t" CRT.




                                                      PAGE50F6                                     Prinled on 08113120/5 alll:28 AM
                                                 212T11 DISTRICf COURT

                                               CASE SUMMARY
                                               CASE No. 14-CV-0020
OS/22/2015   ~ Correspondence from Pro Se Party
                Party: Applicant Sepeda, Antonio

07/2112015   rI!I Correspondence from Court of Appeal
                No/ice a/Order Distribution.   J.I~J5-00288-CV -     Writ of Mandamus

07/21/2015   it!! Appeal· Order
                /4·J5-00288-CV - Writ a[Mandamus; to 2J2th CRT High Priority.

07/2212015   ~ Original Answer
                Original Answer and General Denial

07/22/2015   ~ Proposed Order (unsigned)
                Order of Denial

08/1212015   Court Coordinator's Case Notes
               SIGNED - ORDER OF DENIAL PGIJF

08/1212015   Order Denying Expunction - Final - OCA (Judicial Officer: Grady, Patricia)

08/1212015   ~ Copy of Notice
                Party: Attorney Lindblade, Allison; Applicant Sepeda, Antonio
                Order Denying £Tpunclion.

08/1212015   Hearing (10:00 AM) (Judicial Officer: Grady, Patricia)
               ORDER OF DENIAL ON PETITIONER'S PETITION FOR EXPUNCTION
                 0810512015        Reset by Court to 0811212015
                Held
                                                       "' 1:"',\ "11;( 1.\I . I , \j."(m,'. \110"

             Applicant Sepeda, Antonio
             Total Charges                                                                                       2.00
             Total Payments and Credits                                                                          0.00
             Balance Due as of 8/13/2015                                                                         2.00




                                                         PAGE60F6                                   Prinled on 0811311015 0111:28 AM
  No. 14-15-00288-CV




ATTACHMENT 3
                                                                                       JOHN D. KINARD· Dislriel Cia
                                                                                             Galveston County. Texc
                                                                                               Envelope No. 618501
                                                                                                      By: Shailja Dh
                                                                                                7123120158:15:46 A

                                                                         14·IS-00288·CV
                                  Cause No. 14-CV-0020                   Attachment 3 State's Response


EX PARTE                                    §          IN THE DISTRICT COURT

                                            §          212th JUDICIAL DISTRICT

ANTONIO SEPEDA                              §          GALVESTON COUNTY, TEXAS

                       ORIGINAL ANSWER & GENERAL DENIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, the Galveston County Criminal District Attorney, by and thrnugh the

undersigned Assistant Criminal District Attorney, and files the following Answer and General

Denial in response to Petitioner's Petition for Expunction of Records.

                                      I, General Denial

       The State of Texas denies each and every allegation and demands strict proof thereof.

See Ex parte Jackson, 132 S.W.3d 713, 716 (Tex. App.-DaIJas 2004, no pet.).

                                         II. Case background

       Petitioner requests an expunction of MD297698, the charge of Terroristic Threat of a

Family Member committed on October 11, 2009. See attachment 1 (Original Complaint).

Petitioner's Terroristic Threat of a Family Member, MD297698, was one of the cases that

made the basis of the Magistrate'S Emergency Protective Order signed on October 12, 2009.

See attachment 2 (Magistrate's Emergency Protective Order). Petitioner pled guilty to violating

said protective order and was sentenced to 8 years in the Texas Department of Criminal

Justice, Institutional Division. See attachment 3 (Indictment and Jlldgment in lOCROO38).

       The Petitioner now seeks to expunge from his records the very basis for which he is

incarcerated. Petitioner's request should be denied.
      In. As a prisoner, Petitioner has no absolute right to be present in a civil action
       Although Sepeda filed a Motion to Attend Hearing by Telephone Conference, as a

prisoner, he has no absolute right to be present in a civil action. See In re Z.L.T., 124 S.W.3d
163, 166 (Tex. 2003). In Sepeda's Motion to Attend, Sepeda does not give a required showing

that his presence is necessary. To the contrary, he says, "should the court determine that his

presence is required, petitioner request he be allowed to proceed by telephone conference

call." An inmate's right to access the courts does not entail the right to personally appear for

every proceeding. Ex parte Cephas, 410 S.W.3d 416, 421 (Tex.App.- Houston [14th Dist.}

2013, no pet.) Sepeda failed to make the required showing that his presence was necessary at

any hearing. See Sepeda v. Slale, 14-14-00443·CV, 2015 WL 4366220, at "'5 (Tex. App.-

Houston [14th Dist.} July 16, 2015, no. pet. h.).


lV. Petitioners expunction should be denied because Petitioner hasn't proven he has met
                             all the statutory requirements

       A person's entitlement to expunction arises only after all statutory conditions have been

met. Ex parte S.C., 305 S.W.3d 258, 260 (Tex. App.-Houston [14th Dist.) 2009, no pet.).

Because an expunction proceeding is civil, not criminal, in nature, it is the petitioner's burden

to prove that all of the statutory requirements have been met, and when the petitioner fails to

carry this burden, the expunction must be denied. See id.; see also Harris County Disl.

Attorney's Office v. Hopson, 880 S.W.2d I, 3 (Tex. App.- Houston [14th Dist.) 1994, no

writ). Petitioner has not proven that his case was dismissed for a statutorily approved reason or

that the statute of limitations has expired. Petitioner'S assertions are not evidence.

                    V. There Is No Equitable Power to Extend the Statute



                                                  2
         Expunction is neither a constitutional nor common-law right. but a statutory privilege.

Tex. Dep't of Pub. Safety v. J.H.J., 274 S.W.3d 803. 806 (Tex. App. -Houston [14th Dist.]

2008. no pet.).

         Texas courts have uniformly held that judges have no equitable power to grant

expunctions because the right to an expunction is available only by meeting the requirements of

the statute. E.g., S.C., 305 S.W.3d at 260; Herron v. State, 821 S.W.2d 329, 330 (Tex.

App.-Dallas 1991,     /10   pet.). The trial court has no equitable power to extend the protections

of the expunction statute beyond its stated provisions. S. C., 305 S.W.3d at 260.

         WHEREFORE having answered, the State of Texas prays that upon consideration of

the above answer, the Court DENY any and all relief to Petitioner in the petition before the

Court.



                                               Respectfully submitted,
                                               JACK      ADY
                                               C                DISTRICT ATTORNEY
                                                   A'Jl1lm:GtT'ON COUNT ,TEXAS




                                               Assistant Criminal District Attorney
                                               Galveston County, Texas
                                               State Bar Number: 24062850
                                               600 59TH Street, Suite 1001
                                               Galveston, Texas 77551
                                               409-766-2452
                                               409-765-3261 fax
                                               A1lison.lindblade@co.galveston.tx.us




                                                   3
                              CERTIFICATE OF SERVICE

       The undersigned attorney for the State cenifies a copy of the above Answer was mailed

to Petitioner, on   1/ ~v                 ,2015.

       Mr. Antonio Sepeda
       TDCJUOO469585
       Coffield Unit
       2661 FM 2054
       Tennessee, Texas 75884

                                                                     E
                                             Sl       t Criminal District Attorney
                                                  eston County, Texas




                                             4
                      Cause No. 14-CV-0020

EX PARTE                      §       IN THE DISTRICf COURT

                              §       2Uth JUDICIAL DISTRICT

ANTONIO SEPEDA                §       GALVESTON COUNTY, TEXAS



                          Attachment 1
                 Original Complaint MD297698




                                  5
WARRANT: N                      ARRESTING AGENCY:
CODE: 16020006                  TCIC: 1602                                  SPN: 0341058
COUNTY COURT NUMBER: 2                                                 CAUSB NO. 29769B
DBFENDANT: ANTONIO SBPEDA
ADDRESS: 713 8'l'H AVB N, TEXAS CITY, TX          71590
FILING AGENCY: TBlCAS CITY POLICE DEPT.                           DATB PILBD: 10/15/2009
                                                                         LOCATION: JAIL
CHARGE: TERRORISTIC THREAT 01" FAMILY /aOUSBHOLD
COMPLAINANT: AMY CASTRO
BONDSMAN:


                                 ORIGINAL COMPLAINT


IN THE    mu.m   AND BY THB AUTHORITY 01" THB STATE OF TBXAS


BBFORE ME, the undersigned Ass1stant Criminal District Attorney of Galveston
County, Texas, thl.s day personally appeared the unders1gned affiant who under
oath, says that he has good reason to believe and does be11eve that
heretofore on or about the 11th day of October, 2009, and before the making
and £111ng of this Complaint, in the county of Galveston and State of Texas,
ANTONIO SBPBDA, hereinafter styled Defendant,


      DID THBN AND THERE THREATEN TO COMMIT AN OFFENSE INVOLVING VIOLENCE TO
A   PERSON, NAMELY,     TO MURDER,   WITH INTENT TO PLACB AMY CASTRO IN PEAR OF
IMMINENT SERIOUS BODILY INJURY, AND SAID CONDUCT OF THE DEFENDANT CONSTITUTBD
FAMILY VIOLENCE.


AGAINST THE PRACE AND DIGNITY OF THB STATE.


Sworn to and Subscribed before me this 15th day of October, 2009.



                                                            :;I
Affiant                                      As           Criminal




                                     FILING ORIGINAL
                      Cause No. 14-CV-0020

EX PARTE                      §       IN THE DISTRICT COURT

                              §       212tb JUDICIAL DISTRICT

ANTONIO SEPEDA                §       GALVESTON COUNTY, TEXAS



                         Attachment 2
           Magistrate's Emergency Protective Order




                                  6
          ~2/0e/2ele     11: 57       4Bgg435744                       TCPD                                     PAGE Bll0S



                                            NO.     C()5cA /~~l/~~/l~lB   11:57    4B99435744
  ....   ~--
                                                      TCPD                                 PAGE   El2/aS

  ..
          (c) Going within 200 yards of AMY CASTRO's place of employment or business at
             UNEMPLOYED or the place of cmploymeD1 or business of members of AMY
             CASTRO's famny or housdJull1 at NONI!.
          (1) Going within 200 yards of ROOSEVELT wasON EMEMENTARY school at 301
             161HAVN.
              ~2/08/2010    11:57          4099435744                        TCPD                                        PAGE 03/05


                                       NO. _ _ __

      THE STATE OF TEXAS


      AMY CAi3TRO, APPUCANr                                      ~TBE      ________ COURT

      vs.                                                        PRECINCl' _~. PLACE

      ANTONI!} SEPEDA, RESPONDENT                                GALVESTON COUNTY. TEXAS



                           MAGlSTRATE'S EMERGENCY PROTECTIVE ORDER

            On the 11111 day of ocrOBER, 2009, came on to be heard AMY CASTRO APPUCANT,
      requesting that this Court issue a Magistrate's Emergency Protective Order again... ANTONIO
      SEPEDA. RESPONDENT. The Court finds that on OCTOBER JI111, 2009. Respondent was
      arrested by T. KRlETEMEYER., a duly authorized peace officer, for the offenses of: DEADLY
      CONDUtJ!' I ASSAULT CAUSES BODlT.Y lNruRY - FAMILY VIOLENCE I TERRORISTIC
      THREA1' OF FAMILY OR HOUSEHOLD. [The court also finds that the arrest was for an offmse
      involviD~1 serious bodily iqjury to     the victiJII or Ib.. use or crxhibitioa of II deBdly weapon during tbe
      commissIon of an assauIL] The Court further finds request was ptOpc:rly made for a MaiPstntc's
      Emergency Protective Order.
            NOW THEREFORE, AppUcant's request for an Emerp1CY Prvtectiva Order is GRANTED
      accordioj~ to   the tenns set forth below.


                                                        ORDERS
            rr IS· ORD~D by tbis Court. pmswwt Iu Artic:le 17.292, TClUIII Cod. of Criminal Proeed\lte,
      that AN'rONIO SEPEDA, RESPONDENT, shall be prohibited fi:om:


               CommittlnR family violence or an assault on AMY CASTRO;


               Committing AD ClOt in ibrthCl'llllC8 of an offense nncler Seeion 42.072, Penal Code;
               (c.g. stalking)


               Communicating directly with AMY CASTRO or with a memb£l' oCher family or household
               in a threatening or harassing manner;


\
- 92/69/2616 .. 11-: 57
      \   . -
                                46994 35744                   TCPD                                   PAGE B4/65

, .
                  Goinl within 200 yards of AMY CASTRO's residence at 713 Slll AV N, TEXAS CITY,
                  TIC, or the residence of members of AJYr( CASTRO's fanu1y or household at 719 1/2 gTlf
                   AYN.


                   Going within 200 yards of AMY CASTRO's place of employment or busineos at
                   UNEMPLOYED or tho place of employment or business of members of AMY CASTRO's
                   family or household at NONE.

                                                                                                       111
                   Going within 200 yards of ROOSEVELT WILSON ELEMENTARY school at 301 16
                   AYN.


                   Going within 200 yards ofNOm child care DROP DOWN MHNU at NONE.


                IT IS FURTHER ORDERED that respondent, ANTONIO SEPEDA's license 10 carry a
      cooceallltlluandgun issued WIder Sectlnn 411.l77, Govc:mment Code, is hereby suspended.


                IT IS fUKl1iER ORDElUID that the Rapudcut sbaI1 be sc:rwd • D~/d~/~dld   ll:~f     4a9943s744                     TCPD                                 PAGE as/as

 ..
  PROVISION OF THIS ORDER IS IN FULL FORCE AND EFFECI' UNLESS A COURT
  CHANGES THE ORDER.


  ALL SAID, MAGISlRATE'S
  ENTERED AND TAKES BFF~Jljis the
                                               ~~~~~;~~~:~=:~~~
                                               -t
  remains ill effect untit the   1.··J~da       --::f,.#!2::::..t-_~~~:-'"




  RECElPf ACKNOWLEDGEMENT
       I. ANTONIO SEPEDA, hereby aclaIOwletlee that I have       r=ved a copy of this Protective
  Order in open Court at the bearing in Ibis matter pursuant to 17.292, Texas Code of Criminal
  Procedun:.
                                            i...       thl.iz        'Y'0 /0
                                      ,
                                             RESPONDENT



  Il
       I,    c.        ev1.~
     ~ ~fJhi- Protective Ord2
                                       OfIic
                                            ANTONIO S
                                                       Court 0           County,
                                                                 A on this
                                                                                   ~
                                                                                   /..~~!'i1
  _t.LJL,..£..-Y-:'(/~r--" PP.?

                                               o1ifICER OF C:m:JR.'t._"'::')
                      Cause No. 14-CV-0020

EX PARTE                      §       IN THE DISTRICT COURT

                              §       212th JUDICIAL DISTRICT

ANTONIO SEPEDA                §       GALVESTON COUNTY, TEXAS




                         Attachment 3

                 Indictment and Judgment lOCR0038.




                                  7
                                                            -------- - _..                                      ._   .

~/fJ-IO                                       /0 C/l. tJ)3f3
In the Name and by Authority of the State of Texas:

    THE GRAND        JURORS     for   the    County    of    Galveston,     State    aforesaid,          duiy

organi:ed as such at the January Term, A. D.,                   2010,    of the District Court of

.aid County, 405th Judicial District of Texas, upon their oaths in said Court

present that ANTONIO SEPEDA on or about the 14TH day of OCTOBER, A.D.,                                 2009,

and anterior to the presentment of this indictment in the County of Galveston

and State of Texas, did          then and there intentionally or knowingly violate the

terms of      an order    issued by Magistrate George Cooley of                          the   Texa~     City

Hunicipal Court Precinct 5 of Galveston                     County,     Texas,    on the 12'· day of

October, 2009, under authority of Article 11.292, Code of Criminal Procedure,

by intentionally or knowingly commltting family violence against Amy Castro,

to-wit: Assault Causing Bodily Injury,

                                        Firat Enhanc:......nt

      And it is further presented in and to said Court th.t,                               prior to the

cOllUllis.ion of the aforesaid offense (hereafter styled the primary offense),

on the   14TH   day of July, 1986,          in -:ause number 96-3-1502 in the 24™ J 'J dic:ial

District Court of Dewitt County, Texas,                 the defendant was convicted of the

felony offense of Burglary, of a Building,

                                       Second Enhanc:......nt

   And   it     i.   further    presented     in and        to said Court        that,     prior    to    the

commission of the primary offense.               ~nd   after the conviction in cause number

86-3-1502 was final,           the defendant committed the felony offense of Burglary

of a Habitation and was convict.ed on t.he l't day of December,                           1987,    in :ause

81-9-1650 in the 24'· Judicial District Court of Dewitt County, TeKas.

against the peace and dignity of the State.
I, LATONIA D. WILSON, District Clerk,                                                                    Names of Witnesses:
Custodian    of   Records    lor   DIstrIct
                                                                                                         CODE 138990014
Court of Galveston County, Texas, do                  No. lOCROD38              405rH                    SPN 10341058
hereby certify that the foregoing is                                                                     JP 15
                                                                                                         TRN 19179213723 AODl
a true and COrrect copy of the                                                                           SID ITX03269771
                                                        THE STATE: OF TEXAS
original record, now 1n my lawFul                                                                        DOF: 10/14/2009
custody and filed in this offIce on                                      va.                             JAIL

the          day of                ,
20_ _ , witness my ofEicial hand and
seal of this                 day of
                                                                AN'tONIO SEPEDA



                                                         INDICTMENT
                                                                                                                                -
,20_ _ _ .
                                                    i'EI.ONlC   VIO~ION          OF PRDrECTIVE

                                               LVdi. -fWD '::l-.u.w,'i·                              ~~
                                                                                                     5,/1,1f)

                                              BOND      ;l!{O,r 000-
                                                                 ._                                  BOND SET ON   ;'141$1 (0
                                                                                         , ';Iud"e
                                                                       ACting


                                                                                          1
                                                                                                                                ..,....
LATONIA D. HXLSON,
DISTRICr CLERK                                m..        2010 liAR 17 PH. 3,-~!
GALVESTON COUNTlC, rElCAII
                                                                "-      c'"     .....
                                                                                11/,

                                              Dad   ~     c..n,D'rS rl'tit::1 't Z'R'K
BY: __________ " Deputy                                   GAl vr~T!"1 c, ,JIffY. TX.
                                              .l·:-------------l
                                                                         -qc
         ,   . '\G-\S-ID
                -

                                           CASE No. IOCROO38            CO\JNI'
                                             INCIDENT No.ITRN: 917·921·3723 AOOl                  1010 OCT IS AH
     THE STATE OF TEXAS                                                 §             IN THE    40S~ICrAL            10: 58
     v.                                                                 :             DISTRICT ~Q.~,~.';.tt               If Defendant is to serve sentence in TDCJ. entcr jnfdln:qatjon periods in cbronolo!lical order.
               From 10114/09 to 10/15110 From_to_ From _ _ t o _
Time           From         to          From         10          From         to
Cn:dited:
               IfDefendanl is 10 serve sentence in county jailor is !liven eredilloward fine and costs. enler daYS credited
               ~
                      DAYS            NOTES: TOWARD INCARCERATION

       AU pcrtiDeat information, names ud 8SlIesimenu indicated above are incorporated into the luguage
of the JudgmeDt below by reference.

       This cause was called for trial in GalVestoD COUDty, Texas. The State appeared by her Criminal District
Attorney.

         COUDull Waiver O(COUDSei (select one)

181   Defendant appeared in person willt Counsel.

o  Defendant knowingly, intelligently, and voluntarily waived lite right to representation by counsel in writing in
open court.

        Both parties announced ready for trial. Defendant waived the right of trial by jury and entered the plea
indicated above. The Court then admonished DefeodllDl as required by law. It appean:d to the Court that
Defendant was mentally competent to stand trial, made the plea freely and voluntarily, and was aware of the
consequences of this pleL The Court received lite plea and entered it of record. Having heard the evidence
submitted, lite Court found Defendant guilty of the offense indicated above. In the presence of Defendant, the
Court pronounced sentence against Defendant.

       The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES
that Defendant is GUILTY of the above offense. The Court FINDS the i're-seotence Investigation, if so ordered,
was done acxording to the applicable provisions of TEx CODE CRIM. PRoc. art. 42.12 § 9.

       The Court ORDERS DefendllDt punisbed as indicated above. The Court ORDERS Defendant to pay all fines,
court costs, and restitution as indicated above.

         PuplsbmeDt Optlops (aeled ope)

181 Commtmeat in State Jail or Inltitutional DlvisloD. The Court ORDERS lite aulhorized agent of the Slillc of
Texas or the Sheriff of this County to talco, &afely convey, and deliver Defendant to the
Dlrector,lnltitutioDal Division, TDCJ. The Court ORDERS Defendant to be confined for the period and in the
manner indicated above. The Court ORDERS Defendant n:manded to the custody of the Sheriff of this county until
the Sheriff can obey the directions of this sentence. The Court ORDERS that upon release from confinement,
Defendant proceed immediately to the Cllve.ton CouDty .peI Pre-TrJ.1 Serylsel. Once there, the Court
ORDERS Defendant to pay, or malee arrangements to pay, any remaining WlpIIid finea, court costs, and restitution
as ordered by the Court above.




                                                                                    . . . . . tfl.
 ..       "'   ,~


      •


D   Confmement in State JaU or Institutional Division [BOOT CAMPI. The Court further recommends
tbat the Defendant be placed in the Alternative Inc:arceration Program (AlP) authorized under Artkle 42.12
See. 8 of the C.C.P. and Sedion 499.052 Government Code for a period of not less thaD seventy-five (75)
days or more than ninety (90) days. The Court does not retain jurisdiction over tbe Defendant under
Article 42.12 Section 6 of the C.C.P.

D County JaiI-Confinement I Confmement in Lieu of Payment. The Court ORDERS Defendant immediately
committed to the custody of the Sheriff of Galveston County, Texas on the date the sentence is to commence.
Defendant shall be confined in the Galveston County Jail for the period indicated above. The Court ORDERS that
upon     release     from       confinement,     Defendant       shall      proceed      immediately      to the
Galveston County and Pre-Trial Services. Once there, the Court ORDERS Defendant to pay, or make
arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.

D     Punishment reduced to a Class " A" Misdemeanor under Article 12.44 (a), Texas Penal Code.

D    FIne Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS
Defendant to       proceed      immediately to         the Office of the Galveston      County,   Texas
Galveston County and Pre-Trial Services. Once there, the Court ORDERS Defendant to payor make
arrangements to pay all fines and court costs as ordered by the Court in this cause.

           Execution I Suspension of Sentence (seled one)

181 The Court ORDERS Defendant'S sentence EXECUTED.
o   The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed
on community supervision for the adjudged period (above) so long as Defendant abides by and does not violate the
terms and conditions of community supervision. The order setting forth the tenos and conditions of community
supervision is incorporated into this judgment by reference.

         The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent
inclII'Cerated.

           Attachment "A" Is attached hereto and iDcorporaled herein for aU purposes.

                           Furthermore. the (oUowlng special findings or orders apply:



          Signed and Entered on this the 15TH day of October, A.D., 2010.




                                                             405TH JUDICIAL DISTRICT COURT
                                                             GALVESTON COUNTY, TEXAS




                            IOCROOlSJUDOAIENTOr COrfflcnON BY COURT· SEPEDA. .U.iONlO
          A copy furnished to the above named Defendant and noted in the Docket on this the ~ day of October,
    A.D.,ZOIO.

    LATONIA D. WILSON, DISTRICT CLERK,
    GALVESTON COUNTY, TEXAS                                        •••••••••••••••••••••••••
                                                                   •                                   •
                                                                   •                                   •
                                                                   •                                   •
                                                                   •                                   •
    BY:                   EPUTY                                    •                                   •
    CLERK 4 5TH   CIAL DISTRICT COURT                              •                                   •
    GALVESTON COUNTY, TEXAS                                        •                                   •
                                                                   •                                   •
                                                                   •                                   •
                                                                   •                                   •
                                                                   •••••••••••••••••••••••••
                                                                   DEFENDANT'S RIGHr TIfUMBPRJNT




~   .. '-- ,/ ......       JDCJIIOllI.IUD. OVCOJIVlcnOH aY ooll1lT· aUIDA. ANTDHtO   •   P.... ., ..
" ' ,.
  ,
         ..
                                          ......
                                                                                         -
                                                          AlTACRMENT A

         SfATE OF TEXAS

         VS.

         ANTONIO SEPEDA                                                         CAUSE NO. 10CRg038


         ()       Punuant to ArtIde 42.11 I(c), of the Teus Code of Criminal Procedure the Court finds tblt tbe
                  vlctlm(s) of tklll crime Is (are) owed restitutio .. Such resdtudon shaD be ordered u a c.ndltlnn of pamle.

                  VICTIM:                                              VICTIM:
                  ADDRESS: _ _ _ _ _ _ __                              ADDRESS: _ _ _ _ _ _ __



                  AMOUNT:S _ _ _ _ _ _ _ __                            AMOUNns _______________

         (X)      Punulnt to Artlde 42.18 8(c), of tbe Teus Code of Crimlnll Procedure the DefeDdant Is ordered 10 pay
                  to Latonia D. WIIsaD, District Q.,k. of Gllveston Counly, Room 404 Galveston Counly Courthauae,
                  Galvestol, Tuu,slDbLglif~.nlmbunementforcaur1.ppalntedIUorae1fees. Sachfea.haIlbe
                  ordered u a caDdltioD of plrole.

         (X)      Punulnt to Article 42.18 8(1), ortbe Teus Code of Criml.11 Procedare the Defeadaatls ordered to PlY
                  10 Latonia D. WlisoD, DIstrict Clerk. of Gllvestoa Connly, RoolD 404 GalYeslDa Coualy Courlhauae,
                  Galveston, Tuu, S '104':'         for Court Costs. Such costs shaD be ordere  No. 14-1S-00288-CV




ATTACHMENT 4
                                                                                         14-15-00288-CV
                                                                                         Attachment 4 State's Response




                                Cause No. 14-CV-0020
                                                                                1.015 nUG 12 PI1 2: 59
                                                                    COUR~,il". __~D \~l~
EX PARTE                                 §
                                                 IN THE DISTRICT

                                         §       212tb JUDICIAL DISTRICT )"
                                                                          . , •
                                                                                1"
                                                                                 t~
                                                                                             -      r"   e~i\   •




ANTONIO SEPEDA                           §       GALVESTON COUNTY, TEXAS




                                  ORDER OF DENIAL

        WHEREFORE came to be considered Petitioner's Petition for Expunction.

        WHEREFORE after considering said petition, the Galveston County Criminal

District Attorney's answers, the testimony presented, if any, said Petition is hereby

DENIED.




Date:   0/11,4 \d" OOIS




                                                                    1.-CV-00211
                                                                    DCORDE
                                                                    Order Denying EJpuncl\oCl - FlAIl - DCA
                                                                    1011710

                                             8
                                                                    I I                          I~